64 F.3d 663
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfonzo JONES, Plaintiff-Appellant,v.DETROIT CITY COUNCIL;  Detroit Ombudsman Office;  DetroitLaw Department, Defendants-Appellees.
No. 95-1158.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1995.

Before:  ENGEL, NELSON and SUHRHEINRICH, Circuit Judges.

ORDER

1
Alfonzo Jones, a Michigan citizen, moves for default judgment and appeals pro se the denial of his application to proceed in forma pauperis in the district court.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jones filed a complaint and an application to proceed in forma pauperis in the district court.  The district court judge denied the application for pauper status, and Jones appealed.


3
This court reviews the denial of an application to proceed in forma pauperis for an abuse of discretion.  Upon review of the complaint, we conclude that no abuse of discretion occurred in this case.  Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.  All pending motions are denied.